Case 7:19-cr-00736-NSR Document 45 Filed 06/15/21 Page 1 oft ck bxh,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

- X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
~against- ; 4:
(4 e730)
Vero Gt LAK
Defendant(s).
x
Defendant VilTor@. Ett Tpthesn) hereby voluntarily consents to
participate in the following proceeding via___ videaconferencing or__ teleconferencing:

initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

Xo ef
Vey Alegerttn, LU Yl. Uf bx fle—

Defendant’s Siendtire Pefendant’s €ounsel’s Signature

(Judge may obtain verbal L sont on
Record and Sign for Defendant)

WOME Su 1p Mt w9l Ve: [other

Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

WLC, (Et CO badethy (9 é 7 } fh ge
D . U.S. District Judge/U.S. Magistrate waded,

ate

 

 
